Citation Nr: 0405058	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-21 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance or on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina that denied entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound.  The 
veteran was notified of the decision in June 2002.  He filed 
a notice of disagreement in June 2002.  The RO issued a 
statement of the case in August 2002.  The RO received the 
veteran's substantive appeal in October 2002.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
chronic rheumatoid sacroiliac and rheumatic spondylitis of 
the lumbosacral spine, rated as 60 percent disabling, and 
left eye pterygium, rated as 0 percent disabling.  
Additionally, the veteran is in receipt of a total disability 
evaluation due to individual unemployability.  

2.  The competent medical evidence shows that the veteran's 
service-connected disabilities render him unable to protect 
himself from the hazards or dangers incident to his daily 
environment.  

CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for special monthly compensation based on the regular need 
for the aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 1502, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.350, 3,351, 3.352 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's award of SMC based on Aid and Attendance (the 
greater benefit), the Board finds that the passage of the 
VCAA and implementing regulations does not prevent it from 
rendering this decision on this claim, as all notification 
and development action needed to render a fair decision to 
the full extent has been accomplished.

II.  Factual Background

Associated with the veteran's claim are private treatment 
records and April 2003 VA contract examination reports.  A 
December 1999 examination by J. Moore, O.D. revealed that the 
veteran's primary disability was macular degeneration of both 
eyes.  His best corrected acuity in each eye was 20/200.  He 
was on oxygen full-time and suffered from sleep apnea.  

An April 2000 letter from Kinston Medical Associates 
indicated that the veteran suffered from multiple medical 
problems including coronary artery disease, congestive heart 
failure, obstructive restrictive lung disease, obesity, sleep 
apnea syndrome, bilateral macular degeneration and 
osteoarthritis.  The examiner indicated that the veteran was 
"totally incapacitated".  

A February 2002 letter from Kinston Medical Associates 
indicated that the veteran was followed for significant 
chronic sinusitis and severe cardiopulmonary disease.  He was 
reportedly, completely incapacitated and unable to do any 
work.  A February 2002 examination for housebound status or 
permanent need for aid and attendance noted that the veteran 
suffered from lower extremity weakness.  He needed help with 
feeding, getting dressed, shaving and attending to bathroom 
needs.  He had decreased weakness in both arms and was unable 
to walk to the bathroom without getting dizzy and short of 
breath.  

His left and right-sided lower extremity both showed 
peripheral vascular disease with bilateral weakness and 
sensory loss secondary to poor vascularity.  There was also 
degenerative joint disease and severe osteoarthritis of the 
neck, spine, and hands.  The veteran complained of severe 
bladder dysfunction.  The examiner noted that travel outside 
of the home was curtailed by the veteran's arterioschlerotic 
vascular disease was giving dizzy spells, mild vertigo and 
memory loss secondary to vascular dementia.  The examiner 
noted that the veteran was legally blind and was unable to 
leave the home without assistance.  In such circumstances, he 
left the home only to attend doctors' appointments.  The 
examiner certified that the veteran required the daily 
personal health care services of a skilled care provider, 
without which the veteran would require hospital, nursing 
home or other institutional care.  

Private outpatient treatment records in 2002 reveal diagnoses 
of bronchiectasis with mild infection, pulmonary fibrosis, 
chronic obstructive lung disease, renal insufficiency, 
sinusitis, prostatitis, dyslipidemia, congestive heart 
failure, and osteoarthritis.  

A January 2003 statement indicated that the veteran was 
diagnosed with hyperlipidemia, chronic obstructive pulmonary 
disease, and arthritis.  He could walk very short distances 
with a cane.  He could feed himself, bath and perform toilet 
functions without the aid of another.  However, he required 
assistance leaving the home, dressing, and handling his 
funds.  

The veteran was afforded a VA contract examination in April 
2003.  The examiner noted that the veteran appeared very 
stiff and bent forward.  He walked with a cane and limped on 
his left side.  He could flex his back to 60 degrees.  
Extension of the back was to 5 degrees and rotation was to 10 
degrees.  All motions were accompanied by severe pain that 
lasted through the entire range of motion.  In addition to 
pain, there was fatigue, weakness and lack of endurance.  
Following an x-ray examination, the veteran was diagnosed 
with mild compression fracture deformities of T12 and L1, 
significant osteoporosis, developmental partial sacralization 
of L5, probable degenerative disc disease with narrowing of 
the L4-5 and L5-S1 disc space.  

The examiner noted that the veteran was unable to do any kind 
of activity without help, including getting up from a chair 
or getting out of bed.  The examiner opined that the veteran 
required the regular need for aid and attendance of another 
person due to service-connected disabilities.  He further 
opined that the veteran required aid with ambulation due to 
his arthritis and blindness and that he had a permanent 
restriction due to his arthritis and blindness.  

A separate VA contract eye examination revealed that visual 
without correction was hand motions bilaterally.  Visual 
acuity with corrections was count fingers at one foot.  
Diagnoses were bilateral pseudophakia, age related macular 
degeneration and ischemic optic neuropathy.  The examiner 
opined that none of the conditions were likely due to the 
veteran's military service.  

Finally, a June 2003 medical statement from Kinston Medical 
Specialists indicated that the veteran was unable leave home, 
feed himself, bathe, perform toilet functions or dress 
without the assistance of another.  Diagnoses were pulmonary 
fibrosis, coronary artery disease, congestive heart failure, 
hyperlipidemia, sleep apnea and chronic sinusitis.  His 
prognosis was poor.  



III.  Analysis

The veteran and his representative essentially assert that, 
owing to impairment associated with his service-connected 
disabilities, the veteran is confined to his immediate 
premises.  Currently service connection is in effect for 
chronic rheumatoid sacroiliac and rheumatic spondylitis of 
the lumbosacral spine, rated as 60 percent disabling, and 
left eye pterygium, rated as 0 percent disabling.  
Additionally, the veteran is in receipt of a total disability 
evaluation due to individual unemployability.  

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service- 
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.   
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

An award of special monthly compensation based on the need 
for regular aid and attendance of another person is warranted 
if the veteran's service-connected disability renders him so 
helpless or bedridden that he requires the assistance of 
another individual to accomplish basic daily functions.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires  
care and assistance on a regular basis to protect claimant  
from the hazards or dangers incident to his daily 
environment.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003). 

The competent medical examiners have indicated that, as a 
result of the combined effects of the veteran's disabilities, 
the veteran requires the daily personal health care services 
of a skilled provider, without which he would require 
hospital, nursing home, or other institutional care.  The 
Board acknowledges that in VA and private examination 
reports, the examiners addressed both the veteran's service-
connected and nonservice-connected disabilities.  
Nevertheless, the VA contract examiner in April 2003 
indicated that the veteran's service-connected low back 
disability restricts his ability to get out of a chair or bed 
without assistance.  While the report further addressed 
limitations due to non-service-connected bilateral macular 
degeneration, when the examiner was specifically asked 
whether the veteran's service-connected disabilities required 
the need for aid and attendance of another person, the 
examiner indicated, "Yes".  

Thus, notwithstanding the fact that the VA examiners have not 
specifically indicated that the veteran is suffering one of 
the enumerated disabling conditions establishing the regular 
need for aid and attendance (see 38 U.S.C.A. § 1502 and 38 
C.F.R. § 3.351(c)), examiners' comments suggest that the 
effects of the veteran's service-connected disabilities are 
such that he regularly needs another person to protect him 
from the hazards or dangers incident to his daily 
environment.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that the evidence establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

In view of the Board's grant of SMC based on aid and 
attendance (the greater benefit), discussion of the issue of 
entitlement to SMC based on housebound status (the lesser 
benefit) is unnecessary.

ORDER

Special monthly compensation, based on the regular need for 
the aid and attendance of another person is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



